           Case 1:19-cv-00684-LY Document 39 Filed 11/29/19 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

HOUSTON INDEPENDENT SCHOOL               §
DISTRICT                                 §
     Plaintiffs,                         §
                                         §
and                                      §
                                         §
HOUSTON FEDERATION OF TEACHERS,          §                                   CIVIL ACTION NO.
JACKIE ANDERSON, MAXIE                   §                                    1:19-CV-00684-LY
HOLLINGSWORTH, AND DANIEL SANTOS, §
                                         §                   Complaint for Declaratory Judgment
     Proposed Plaintiff-Intervenors,     §                                  and Injunctive Relief
                                         §
                     v.                  §
                                         §
THE TEXAS EDUCATION AGENCY; MIKE         §
MORATH, COMMISSIONER OF                  §
EDUCATION, in his official capacity; and §
DORIS DELANEY, in her official capacity, §
                                         §
     Defendants.                         §
                                         §
                                         §

PLAINTIFF – INTERVENORS’ REPLY TO DEFENDANTS’ RESPONSE TO MOTION
                           TO INTERVENE

TO THE HONORABLE COURT:


       Permitting proposed Plaintiff-Intervenors to intervene as a matter of right or by

permission of the Court provides the most fair and efficient resolution of the voting rights claims

sought by both the Houston Independent School District (HISD) and the movants. Intervening

will focus the litigation on the true merits of the election and voting rights claims without

delaying the litigation or prejudicing any of the parties, because it allows this Court to focus on

the facts of the effect and intent of the election change rather than ancillary dilatory issues. The

State contends that entry by the movants into the case will delay the adjudication of the

                                                  1
           Case 1:19-cv-00684-LY Document 39 Filed 11/29/19 Page 2 of 5




preliminary injunction. To be clear, movants have no desire to cause any delay in this Court’s

adjudication of plaintiff’s application for preliminary injunction. The movants will not seek a

delay in the hearing nor seek equal argument time. In order to defeat the motion to intervene, the

State attempts to place the movants into a “no-win” situation. In the State’s view, if HISD has

standing, then the movant’s are adequately represented by the interests of the plaintiffs.

However, if HISD does not have standing to seek the Voting Rights Act claims, then the

movants can just proceed with their own lawsuit. The injuries faced by the board members HISD

and HISD, as a governmental entity, are different and distinguishable in comparison to the

injuries of the movants. The remedy to these injuries might be similar, but the injuries faced by

voters and the organizations that support voting activity are of a different character, evidentiary

provenance, and jurisprudential impact. The motion to intervene should be granted.

   A. Granting Intervention Will Not Delay Adjudication of Temporary Injunction

       Movants are aware of the pending preliminary injunction hearing on December 5, 2019

and the time constraints that the Court has imposed. Permitting movants to intervene and to

participate in the hearing will not delay or bog down the hearing. Movants will be ready for the

hearing on the 5th and prepared to submit their preliminary injunction evidence and arguments to

the Court. They only request an additional fifteen (15) minutes to the time that the Court

has already set aside. However, if the Court declines this request for additional time,

movants will coordinate their presentation with HISD and HISD has represented that it is

prepared to share some of its time with movants, as necessary. Further, since movants are

also seeking preliminary relief, allowing them to participate at this time is more efficient and will

avoid the Court having to conduct two injunction hearings.




                                                 2
             Case 1:19-cv-00684-LY Document 39 Filed 11/29/19 Page 3 of 5




         Allowing movants to participate in the upcoming injunction hearing will not prejudice

TEA. As TEA notes in its response, movants make a Voting Rights Act claim, which HISD has

also already asserted, so TEA is already addressing the voting rights issues. Movants’

constitutional claims are closely related to the same type of discriminatory conduct on the part of

the State that is at issue with the voting claims. TEA has not identified what unique evidence it

would have to submit at the preliminary injunction hearing that it is not already addressing vis-à-

vis HISD’s claim. Movants have no objection to TEA’s request for additional time to file a

responsive pleading to plaintiff-intervenors’ Original Complaint.

    B. Movants are not Adequately Represented by Existing Parties.

         The State has vehemently contested that HISD’s standing to assert the voting rights

claims. In the words of the State, “HISD is a local governmental entity. It does not vote. It is not

an organization with members, nor is its purpose to HISD is a local governmental entity. It does

not vote. It is not an organization with members, nor is its purpose to advance certain

individuals’ voting rights.” Dkt. 34, Defendants' Motion to Dismiss, p. 26-27.

         The standing of HISD for voting rights relief is immaterial to the claims of the proposed

plaintiff-intervenors and the merits of their motion to intervene. 1 The movants are individual

voters and an organization of voters who face disfranchisement from the actions of State. The

State itself argues that only “voters whose rights have allegedly been denied or impaired” have

“first-party standing to brings claims under the [VRA].” Dkt. 35, p. 26. The movants clearly have

standing to bring these claims and, according to the State’s own arguments, these interests are

not adequately represented by any existing party in this case.



1
  To be clear, HISD is injured by the actions of the State. Its elected board is on the verge of being supplanted by
unelected leadership selected by the Commissioner of Education. HISD’s board members’ right to hold office free
from impermissible interference is protected by federal and state law, and the U.S. and Texas Constitutions.

                                                          3
             Case 1:19-cv-00684-LY Document 39 Filed 11/29/19 Page 4 of 5




         However, if the Court finds that HISD has standing to bring VRA claims, plaintiff still

does not adequately represent the interests of minority voters who are being disenfranchised. The

injury suffered by both litigants is of a different nature. HISD’s injuries are based in the violation

of its sovereignty and the removal of its board. However, the movants have been disfranchised,

because their votes have been or will be nullified2. These injuries are of a different character and

may involve differing remedies. For instance, plaintiffs might agree to a remedy that allows the

State to re-appoint some portion of the current Board of Trustee membership as temporary

members of the board of managers. In that instance, plaintiff may be satisfied, but the movants

would still be injured and disfranchised. It is clear that the interests of the movants cannot be

adequately represented by the plaintiff.

    C. Conclusion

         Wherefore, the movants pray that the Court enter an order granting the motion to

intervene and permitting them to intervene as plaintiffs in this case and participate in the

upcoming injunction hearing.




DATED: November 29, 2019                                          Respectfully,

                                                                  By: /s/ Martin Golando

                                                                  GARZA GOLANDO MORAN, PLLC
                                                                  Texas Bar No. 24059153
                                                                  Jose Garza
                                                                  Texas Bar No. 07731950
                                                                  405 N. St. Mary’s, Suite 700 San Antonio,

2
 This is especially true of the voters who live in districts that are currently in run-off elections. Very soon these
voters will be forced to cast a vote that will become void. The candidates in these elections and their voters have not
engaged in the behavior that allegedly led to TEA seeking to install a board of managers. Yet, their votes and their
voices will be silenced.

                                                           4
         Case 1:19-cv-00684-LY Document 39 Filed 11/29/19 Page 5 of 5




                                                    Texas 78205 (210) 892-8543

                                                     Martha P. Owen
                                                     State Bar No. 15369800
                                                     DEATS, DURST & OWEN, P.L.L.C.
                                                     707 W. 34th Street, Suite 3
                                                     Austin, Texas 78705
                                                     (512) 474-6200 – Telephone
                                                     (512) 474-7896 – Telecopier
                                                     Email: mowen@ddollaw.com

                                                    Attorneys for Plaintiff- Intervenors




                                CERTIFICATE OF SERVICE

      I certify that, on November 29, 2019, Plaintiff-Intervenors filed the foregoing Reply to
Defendants’ Response to Plaintiff-Intervenor’s Motion to Intervene with the Court’s ECF/CM
system, which will serve a copy on all counsel of record.

                                          /s/ Martin Golando
                                         Martin Golando




                                              5
